DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot due to the newly amended claims and the new ground of rejection which does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2014/0375363 A1).
Regarding Claim 1, Chen et al. teaches in Figure 3 an apparatus, comprising:
an input/output (I/O) predriver stage (310a, with inputs D and not D, with outputs Q and not Q);
an I/O output stage (310b and 320b, with inputs D and D not of 310a and outputs Qoutp, Qoutn, Qadjp, and Qadjn) to output a signal for communication with a remote device (device which receives outputs Qoutp, Qoutn), the I/O output stage coupled to the predriver stage through a connection between the predriver stage and the output stage (through 320a), the output stage to be driven by the predriver stage (where the output of 310a drives the inputs of 310b through 320a); and
a control circuit (320a) to control a direct current (DC) bias of the connection between the predriver and the output stage to provide trim adjustment of a duty cycle of a digital output of the output stage (as further detailed in Figure 5, a bias current generator receives the duty control signal to adjust 434 in Figure 4; where Figure 4 details the internal configurations of 320a; see also the digital signal waveforms in Figures 2A and 2B), wherein a change of the DC bias is to change the duty cycle of the digital output of the output stage ([0040]).

Regarding Claim 3, Chen et al. further teaches the apparatus, wherein the I/O predriver stage comprises a driver predriver stage (310a) and 
wherein the I/O output stage comprise a driver output stage to output a signal to transmit to the remote device (device which receives Qoutp and Qoutn signals).

Regarding Claim 4, Chen et al. further teaches the apparatus, 
wherein the output stage has a voltage threshold to trigger transition between high and low output values of the output stage ([0040], where adjusting the slew rate requires a voltage threshold to trigger transition between high and low output values in order to turn on and off), 
where the control circuit is to provide a positive DC offset of an output of the predriver stage to cause the output stage to transition in response to lower relative predriver stage output values ([0038], when even number of inverters are used).

Regarding Claim 5, Chen et al. further teaches the apparatus,
wherein the output stage has a voltage threshold to trigger transition between high and low output values of the output stage ([0040], where adjusting the slew rate requires a voltage threshold to trigger transition between high and low output values in order to turn on and off), 
where the control circuit is to provide a negative DC offset of an output of the predriver stage to cause the output stage to transition in response to higher relative predriver stage output values ([0038], when odd number of inverters are used).

Regarding Claim 6, Chen et al. further teaches wherein the control circuit comprises a current source (bias current generator).



Regarding Claim 13, Chen et al. further teaches the apparatus, wherein the I/O comprises a data signal as received at the D and not D inputs of 310a and 310b)..

Allowable Subject Matter
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 14, the prior art does not disclose, teach or suggest a system, comprising: 
an input buffer, comprising:
a control circuit to control a direct current (DC) bias of the connection between the predriver stage and the output stage to provide trim adjustment of a duty cycle of a digital output of the output stage, wherein a change of the DC bias is to change the duty cycle of the digital output of the output stage;
in combination with all the other claimed limitations.
Claims 15-20 are allowed for depending from Claim 14.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Claims 2 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 2, the prior art does not disclose, teach or suggest the apparatus, wherein the I/O output stage comprises an input buffer output stage to output a signal received from the remote device;
in combination with all the other claimed limitations.

Regarding Claim 7, the prior art does not disclose, teach or suggest the apparatus, wherein the control circuit comprises separate positive DC bias and negative DC bias components;
in combination with all the other claimed limitations.

Regarding Claim 8, the prior art does not disclose, teach or suggest the apparatus, wherein the control circuit comprises a feedforward loop with circuitry of the predriver stage to control the DC bias of the connection negatively responsive to predriver nonlinearity;
in combination with all the other claimed limitations.


Regarding Claim 10, the prior art does not disclose, teach or suggest the apparatus, further comprising: 
a duty cycle control inline with a current path of an output of the predriver stage;
in combination with all the limitations of the present application.

Regarding Claim 11, the prior art does not disclose, teach or suggest the apparatus, wherein the control circuit is to control the DC bias for a primary signal of a differential signal, and further comprising: 
a blending circuit to average duty cycles of the primary and complementary signals to align complementary edges of the primary and complementary signals;
in combination with all the other claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DIANA J. CHENG/           Examiner, Art Unit 2849